DAUKSCH, Judge.
This matter was presented to us as a petition for writ of prohibition seeking, essentially, review of a trial court order which enjoined the Orange County Supervisor of Elections, Betty Carter, from placing appellant’s name on the ballot in a Republican primary election. Pursuant to Florida Rule of Appellate Procedure 9.040(c) we elected to treat this as an appeal. We expedited consideration and disposition.
The order appealed declared appellant ineligible to seek the Republican party nomination for sheriff because he was in “violation” of Section 99.021(l)(b), Florida Statutes (1983). That statute provides:
In addition, any person seeking to qualify for nomination as a candidate of *593any political party shall, at the time of subscribing to the oath or affirmation, state in writing:
1. The party of which he is a member.
2. That he is not a registered member of any other political party and has not been a candidate for nomination for any other political party for a period of 6 months preceding the general election for which he seeks to qualify.
3. That he has paid the assessment levied against him, if any, as a candidate for said office by the executive committee of the party of which he is a member. Appellant concedes he cannot lawfully be
a Republican candidate because he did not register as a Republican until July, 1984.
By this appeal he challenges the authority, or “standing” as it is known in legalese, of Edward Dodds, appellee here and plaintiff below, to file the lawsuit to seek to have Ingham’s name not on the ballot. Ingham says Dodds is merely a citizen, albeit a member of the Republican executive body, and thus cannot be one to sue. It is certainly an interesting proposition and as much as we would like to answer this novel question, one of first impression in Florida, we must decline to do so. No matter which way we rule Ingham will not be a candidate, he doesn’t qualify; he concedes that. The question is moot.
Appeal dismissed.
FRANK D. UPCHURCH, Jr., J., concurs.
SHARP, J., dissents with opinion.